DETAILED ACTION
1.	This Final Office Action is in response to Applicant’s Amendments filed 6/8/2022. Claims 1, 4-9, 12-16 are currently pending, claims 2, 3, 10, and 11 are cancelled. The earliest effective filing date of the present application is 8/9/2019.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections -35 USC §101
3.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1
Claims 1 and 4-8 are directed toward a refrigerator (machine). Claims 9 and 12-16 are directed to a method (process). Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1]
Claims 1-16 are directed toward the judicial exception of an abstract idea. Independent claim 9 recites essentially the same abstract features as claim 1, thus are abstract for the same reasons as claim 1.
Regarding independent claim 1, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
Claim 1. A refrigerator which manages an item using artificial intelligence, comprising:
a communication interface configured to communicate with another refrigerator; 
a camera configured to photograph an image of an inner portion of the refrigerator; and 
a processor configured to:
detect that the item is placed in or taken out from the refrigerator based on the image photographed by the camera, 
determine a stock state of the item as an item insufficient state when the item is present in a quantity less than or equal to a preset quantity, 
request stock state information of the item in the another refrigerator through the communication interface, wherein the stock state information of the item includes at least one of a quantity stocked in the another refrigerator, a frequency in which the item is placed in the another refrigerator, and a frequency in which the item is taken out from the another refrigerator, 
receive the stock state information of the item from the another refrigerator through the communication interface, and 
output a management guide of the item, based on the stock state information of the item.
The Applicant's Specification titled "Refrigerator for Managing Item Using Artificial Intelligence and Operating Method Thereof" emphasizes the business need for data analysis, "In particular, the refrigerator is linked to IoT service, the ability to determine the stock state of an item, and to recommend the purchase of an item has also appeared. In addition, at least two refrigerators, such as a main refrigerator, a kimchi refrigerator, a small refrigerator, and the like are often provided in a house. However, conventionally, each refrigerator only manages own stock an item therein but has not grasped the stock state of the stock an item of other refrigerators. As a result, there is a problem in that item management is not performed efficiently." (Spec. P. 1, l. 21-P. 2, l. 4) and further emphasize the business problem for " An object of the present invention is to provide a refrigerator which efficiently manages an item in consideration of a stock state of the item with another refrigerator when detecting that an item is taken in or take out of the refrigerator." (Spec. P. 2, l. 10-14). Thus, data analytics to the Specification is a business concept being addressed by the claimed invention.
As the bolded claim limitations above demonstrate, independent claims 1 and 9 are directed to the abstract idea of identification of an item within a refrigerator, determining the stock state of the item, requesting stock information in another refrigerator, receiving stock information in another refrigerator, and outputting a management guide of the item, which is considered certain methods of organizing human activity and/or mental processes because the bolded claim limitations pertain to (i) commercial or legal interaction; and/or (ii) metal process. See MPEP §2106.04(a)(2).
Applicant's claims as recited above provide a business solution of managing of inventory items in a cluster of devices. Applicant's claimed invention pertains to commercial/legal interactions because the limitations recite identification of an item within a refrigerator, determining the stock state of the item, requesting stock information in another refrigerator, receiving stock information in another refrigerator, and outputting a management guide of the item, which pertain to "advertising, marketing or sales activities or behaviors and business relations" expressly categorized under commercial/legal interactions. See MPEP §2106.04(a)(2)(II).
Furthermore, the claim limitations are also directed towards mental processes because the limitations recite identification of an item within a refrigerator (observation), determining the stock state of the item(evaluation), requesting stock information in another refrigerator (evaluation), receiving stock information in another refrigerator (observation), and outputting a management guide of the item (opinion), which is "observations, evaluations, judgments, and opinions," expressly categorized under mental processes.    See MPEP §2106.04(a)(2)(III).
Dependent claims 4-8 and 12-16, further reiterate the same abstract ideas with further embellishments, such as output a first notification indicating that a purchase of the item is necessary, in response to determining that the purchase is necessary based on the stock state information of the item; output a second notification indicating that the item is stocked in the another refrigerator, in response to determining that the purchase is unnecessary based on the stock state information of the item; output a third notification  to move the item from the another refrigerator to the refrigerator; determine whether the stock state of the item is in a sufficient state of being present within the refrigerator in a quantity that is greater than the preset quantity, in response to detecting that the item is placed in the refrigerator, and receive the stock state information of the item from the another refrigerator in response to determining that the stock state of the item is in the

Regarding Step 2A [prong 2]
Claims 1-16 fail to integrate the abstract idea into a practical application. Independent claim 1 (similarly claim 9) include the following additional elements which do not amount to a practical application:
Claim 1. A refrigerator which manages an item using artificial intelligence, comprising:
a communication interface configured to communicate with another refrigerator; 
a camera configured to photograph an image of an inner portion of the refrigerator; and 
a processor configured to:
detect that the item is placed in or taken out from the refrigerator based on the image photographed by the camera, 
determine a stock state of the item as an item insufficient state when the item is present in a quantity less than or equal to a preset quantity, 
request stock state information of the item in the another refrigerator through the communication interface, wherein the stock state information of the item includes at least one of a quantity stocked in the another refrigerator, a frequency in which the item is placed in the another refrigerator, and a frequency in which the item is taken out from the another refrigerator, 
receive the stock state information of the item from the another refrigerator through the communication interface, and 
output a management guide of the item, based on the stock state information of the item.
The bolded limitations recited above in independent claim 1 (Similarly claims 9.) pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of an communication interface, camera, refrigerators and processor which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.04(d)(1) and §2106.05 (a-c & e-h), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, "In addition, the computer may also include a processor 180 of an artificial intelligence device." (Spec. p. 55 l.1-2). Nothing in the Specification describes the specific operations recited in claim 1 (Similarly claim 9) as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible."). Simply put, the claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of data analytics. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.05(a & e).
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to steps for inventorying items in a cluster of devices and the additional computer elements as a tool to perform the abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04 and §21062106.05(f-h). Alternatively, the Office has long considered data gathering, analysis and data output to be insignificant extra-solution activity, and these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.04 and §2106.05(g). Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04(d)(1) and §2106§2106.05 (a & e).
Instead, the recited additional elements above, merely limit the invention to a technological environment in which the abstract concept identified above is implemented utilizing the computational tools provided by the additional elements to automate and perform the abstract idea, which is insufficient to provide a practical application since the additional elements do no more than generally link the use of the abstract idea to a particular technological environment. See MPEP §2106.04. Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible. Alternatively, the Office has long considered data gathering and data processing as well as data output recruitment information on a social network to be insignificant extra-solution activity, and these additional elements used to gather and output recruitment information on a social network are insignificant extra-solution limitations that do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(g). Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); similarly, the current invention uses inventory information of refrigerators for collection, analysis and display of a management guide on a computer. When considered in combination, the claims do not amount to improvements of the functioning of a computer, or to any technology or technical field. Applicant's limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment (artificial intelligence1), which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.
Dependent claims 4-8, and 12-16 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims 1 and 9 respectively, for example, Claim 4 (similarly claim 12) output a first notification indicating that a purchase of the item is necessary, in response to determining that the purchase is necessary based on the stock state information of the item; Claim 5 (similarly claim 13) output a second notification indicating that the item is stocked in the another refrigerator, in response to determining that the purchase is unnecessary based on the stock state information of the item; Claim 6 (similarly claim 14) output a third notification to move the item from the another refrigerator to the refrigerator; Claim 7 (similarly claim 15) determine whether the stock state of the item is in a sufficient state of being present within the refrigerator in a quantity that is greater than the preset quantity, in response to detecting that the item is placed in the refrigerator, and receive the stock state information of the item from the another refrigerator in response to determining that the stock state of the item is in thedata gathering, analysis and outputting. Furthermore, they do not pertain to a technological problem being solved in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea.
Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B
Claims 1-16 do not amount to significantly more than the abstract idea. Independent claims 1 (similarly claim 9) include the following limitations that are not sufficient to amount to significantly more than the abstract idea:
Claim 1. A refrigerator which manages an item using artificial intelligence, comprising:
a communication interface configured to communicate with another refrigerator; 
a camera configured to photograph an image of an inner portion of the refrigerator; and 
a processor configured to:
detect that the item is placed in or taken out from the refrigerator based on the image photographed by the camera, 
determine a stock state of the item as an item insufficient state when the item is present in a quantity less than or equal to a preset quantity, 
request stock state information of the item in the another refrigerator through the communication interface, wherein the stock state information of the item includes at least one of a quantity stocked in the another refrigerator, a frequency in which the item is placed in the another refrigerator, and a frequency in which the item is taken out from the another refrigerator, 
receive the stock state information of the item from the another refrigerator through the communication interface, and 
output a management guide of the item, based on the stock state information of the item.
The bolded limitations recited above in independent claim 1 (Similarly claim 9) do not include any additional elements that are sufficient to amount to "significantly more" than the judicial exception because the additional elements refer to an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of communication interface, camera, refrigerators and processor. These additional elements do not amount to "significantly more" than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the additional elements are being used as a tool to perform the abstract idea and merely providing computational instructions to implement the abstract idea, and generally linking the use of the abstract idea to a particular technological environment, yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h). Furthermore, claims 1 and 9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a communication interface, camera, refrigerators and processor. are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for processor see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; and for communication interface and refrigerators see MPEP §2106.05(d) (II) (i) discussing receiving or transmitting data over a network. Further, for camera see MPEP §2106.05(f) discussing merely using a tool for an existing process, the capturing of images is the existing process of a camera. Therefore, the additional elements in separately or in combination do not add significantly more.
Dependent claims 4-8 and 12-16  merely recite further additional embellishments of the abstract idea of independent claims 1 and 9 respectively, for example: Claim 4 (similarly claim 12) output a first notification indicating that a purchase of the item is necessary, in response to determining that the purchase is necessary based on the stock state information of the item; Claim 5 (similarly claim 13) output a second notification indicating that the item is stocked in the another refrigerator, in response to determining that the purchase is unnecessary based on the stock state information of the item; Claim 6 (similarly claim 14) output a third notification to move the item from the another refrigerator to the refrigerator; Claim 7 (similarly claim 15) determine whether the stock state of the item is in a sufficient state of being present within the refrigerator in a quantity that is greater than the preset quantity, in response to detecting that the item is placed in the refrigerator, and receive the stock state information of the item from the another refrigerator in response to determining that the stock state of the item is in the
Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer as a tool and generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1 and 9 since they fail to impose any meaningful limits on practicing the abstract idea. Accordingly, all of the dependent claims also fail to amount to "significantly more" than an abstract idea.
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 1-16 are directed to non-statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatenable by U.S. Pat. Pub. No. 2017/0039511 to Corona et al. (“Corona”) in view of U.S. Pat. Pub. No. 2016/0180629 to Chapman et al. (“Chapman”).

7.	With regards to claims 1 and 9, Corona disclosed the limitations of,
a communication interface configured to communicate with another refrigerator (See generally [0114] discussing signal communication between the refrigerators and the refrigerator system.);
a camera configured to photograph an image of an inner portion of the refrigerator (See generally [0037] discussing the cameras disposed with the refrigerator.); and
a processor (See [0035] discussing processor (670).) configured to:
detect that the item is placed in or taken out from the refrigerator based on the image photographed by the camera (See [0035] discussing processor (670) for the appliances (510) in output indicia of the inventory manifest and [0072] discussing the inventory manifest including history of a particular temporarily stored item such as how many times the particular temporarily stored item 542 has been taken out and put back into the appliance. See also [0061] discussing images used to generate the manifest.),
determine a stock state of the item as an item insufficient state (See [0116] discussing the recognition of low quantities of an item. The examiner is interpreting low as insufficient state.) 
request stock state information of the item in the another refrigerator through the communication interface (See [0035] discussing the capturing phases in the plurality of refrigerating compartments based on predetermined parameters to update the inventory manifest and [0114] discussing the system having multiple fridges. The examiner is interpreting the updating of the manifest as a receiving. See generally [0114] discussing signal communication between the refrigerators and the refrigerator system), wherein the stock state information of the item includes at least one of a quantity stocked in the another refrigerator (See [0035] discussing processor (670) for the appliances (510) in output indicia of the inventory manifest and [0072] discussing the inventory manifest including history of a particular temporarily stored item such as how many times the particular temporarily stored item 542 has been taken out and put back into the appliance. Reads See also [0114] discussing the system having multiple fridges.), a frequency in which the item is placed in the another refrigerator, and a frequency in which the item is taken out from the another refrigerator (See also [0119] discussing statistics that inventory manifest could contain statistical information e.g., date purchased, date stored, number of times used, number of times moved, expiration date, lifespan, remaining quantity, previous purchases of a particular item, retail price at various retailers, effective price per unit at various retailer, etc.), 
receive the stock state information of the item from the another refrigerator through the communication interface (See [0035] discussing the capturing phases in the plurality of refrigerating compartments based on predetermined parameters to update the inventory manifest and [0114] discussing the system having multiple fridges. The examiner is interpreting the updating of the manifest as a receiving.), and 
output a management guide of the item, based on the stock state information of the item (See [0035] discussing processor (670) for the appliances (510) in output indicia of the inventory manifest and [0072] discussing the inventory manifest including history of a particular temporarily stored item such as how many times the particular temporarily stored item 542 has been taken out and put back into the appliance. The examiner is interpreting indicia of the inventory manifest as stock state information. See also [0114] discussing the system having multiple fridges, [0061] discussing images used to generate the manifest, and [0080] discussing outputting a shopping list. The examiner is interpreting shopping list as a type of management guide.).
Corona is silent on the limitation of,
when the item is present in a quantity less than or equal to a preset quantity, 
However, Chapman teaches at [0095] that it would have been obvious to one of ordinary skill in the refrigerator art to include when the item is present in a quantity less than or equal to a preset quantity (See [0095] discussing comparing stock levels to predetermined threshold values and triggering an alert if the stock falls below the threshold.). 
Therefore, it would have been obvious for one of ordinary skill in the refrigerator art before the effective filing date of the claimed invention to have modified the teachings of Corona to include when the item is present in a quantity less than or equal to a preset quantity, as disclosed by Chapman. One of ordinary skill in the art would have been motivated to make this modification in order to alert a user that a stock is low (Chapman [0095]).  
	
8.	With regards to claims 4 and 12, Corona discloses the limitations of,
output a first notification indicating that a purchase of the item is necessary, in response to determining that the purchase is necessary based on the stock state information of the item (See [0016] discussing the outputting of a shopping list in response to a low quantity.).

9.	With regards to claims 5 and 13, Corona discloses the limitations of,
output a second notification indicating that the item is stocked in the another refrigerator, in response to determining that the purchase is unnecessary based on the stock state information of the item (See [0069] discussing the multiple ways to output the inventory manifest and [0072] discussing the inventory manifest including information of the history and spacing of items in the appliance. See also [0114] discussing the system having multiple fridges. The examiner notes that the continuous updating of the manifest is being considered to be multiple alerts.).

10.	With regards to claims 6 and 14, Corona discloses the limitations of,
further output a third notification to move the item from the another refrigerator to the refrigerator (See [0115] discussing, by way of example, the suggestion to move the milk to another refrigerating appliances that has room. See also [0069] discussing the multiple ways to output the inventory manifest, [0072] discussing the inventory manifest including information of the history and spacing of items in the appliance, and [0114] discussing the system having multiple fridges. The examiner notes that the continuous updating of the manifest is being considered to be multiple alerts.).

11.	With regards to claims 7 and 15, Corona discloses the limitations of,
determine whether the stock state of the item is in a sufficient state of being present within the refrigerator in a quantity that is greater than the preset quantity, in response to detecting that the item is paced in the refrigerator (See [0116] discussing the recognition of low quantities of an item. See also [0035] discussing the capturing phases in the plurality of refrigerating compartments based on predetermined parameters to update the inventory manifest, and [0114] discussing the system having multiple fridges. Examiner notes that if the manifest does not indicate a low state then the quantity would be great than the requirement for the low stock recognition.), and
receive the stock state information of the item from the another refrigerator in response to determining that the stock state of the item is in the sufficient state (See [0069] discussing the multiple ways to output the inventory manifest and [0072] discussing the inventory manifest including information of the history and spacing of items in the appliance. Examiner notes that Corona is updating the inventory manifest in capturing phases when the door is opened and closed, see Figs. 7-8, which would include all insufficient and sufficient state of the item.).

12.	With regards to claims 8 and 16, Corona discloses the limitations of,
output a notification to move the item to another refrigerator, in response to determining that the item needs to be moved to the another refrigerator, based on the received stock state information (See [0115] discussing, by way of example, the suggestion to move the milk to another refrigerating appliances that has room. The examiner is interpreting spacing within the refrigerator as stock state information.).


Response to Arguments
13.	Applicant’s arguments, see Remarks, filed 6/8/2022, with respect to 35 U.S.C. §112 have been fully considered and are persuasive.  Therefore, the §112 rejections have been withdrawn.  

14.	Applicant’s arguments, see Remarks, filed 6/8/2022, with respect to the rejection(s) of claim(s) 1-16 under 35 U.S.C. §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. §103 in view of Corona in view of Chapman for claims 1, 4-9, and 12-16.
	Applicant argues that “Corona does not obtain an inventory manifest based on data records received from other refrigerators.” Examiner disagrees. Corona [0114] “This can also be conducted between numerous refrigerating appliances 510 contained within a certain household, where a household may have multiple refrigerating appliances 510 spaced throughout the house, such as a refrigerator in a kitchen, a mini fridge in the kitchenette, a freezer in the garage, and other potential refrigerating appliances 510, the refrigerating system may be placed in signal communication with each of the refrigerating appliances 510.” Applicant makes this argument based on anticipation, which is no longer the standard. Applicant argues the manifest is made from receipt data. Corona [0094] for example “As the current inventory manifest 560 is formulated through operation of the various data capturing phases 550 of the scanning apparatus 544, certain recipes can be suggested based upon the current inventory manifest 560” clearly proves that ascertain incorrect.
20.	Applicant's arguments, see Remarks, filed 6/8/2022, with respect to 35 U.S.C. §101 have been fully considered but they are not persuasive. 
	Applicant argues the claims are direct to a particular machine, a refrigerator. Examiner disagrees. Applicant is not claiming a particular machine, but a refrigerator with a computer in it performing conventional computer functions. See MPEP §2106.05(b)(I). Further, the refrigerator is merely being used as a Field of Use. See MPEP §2106.05(h). Applicant tries to further this argument my claiming a “specific algorithm” is creating a special purpose computer; however, “merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection” MPEP §2106.05(b)(I) and Applicant has not disclosed a specific algorithm. 
	Applicant argues that the recited features are an improvement to the technology or technological field. Examiner disagrees. Applicant’s argument that the claims to a technical improvement under Step 2A Prong 2 or Step 2B of the 2019 PEG analysis is not persuasive because an improvement (efficiency) of conventional computer technologies is not a technical solution to a technical problem. Instead the argued improvement represent improvements to the abstract idea of the certain methods of organizing human activity as discussed above. In contrast, the 2019 PEG cite to “a modification of Internet hyperlink protocol to dynamically produce a dual-source hybrid web page” (i.e., the invention of DDR Holdings) to demonstrate an “improvement in the function of a computer or an improvement to other technology or technical field.” That is, the improvements achieved by the claimed invention appear to be directed towards improvements to business practices (i.e., to save time and effort of efficiency, e.g., see [P. 2, l. 2] of the originally filed Specification) rather than technical/technological improvements to those disclosed in, for example, DDR Holdings and Examples 37-42 of the 2019 PEG. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                                        Michael.walker@uspto.gov

/DENNIS W RUHL/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that the only use of the term “artificial intelligence” is in the preamble and that no “learning” or “training” is taking place in the claims.